 327 NLRB No. 1401NOTICE:  This opinion is subject to formal revision before publication in theBoard volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.Rainbow Reproductions, Inc.d/b/a Central Apex Re-productions and Teamsters Local Union No.610, affiliated with International Brotherhood ofTeamsters, AFLŒCIO. Case 14ŒCAŒ25217February 26, 1999DECISION AND ORDERBY MEMBERS LIEBMAN, HURTGEN, AND BRAMEUpon a charge and an amended charge filed by theUnion on August 3 and September 30, 1998, respec-tively, the Acting General Counsel of the National LaborRelations Board issued a complaint on September 30,
1998, against Rainbow Reproductions, Inc. d/b/a Central
Apex Reproductions, the Respondent, alleging that it has
violated Section 8(a)(1) and (5) of the National Labor
Relations Act.  Although properly served copies of the
charge, amended charge, and complaint, the Respondent
failed to file an answer within the time period set forth in
Section 102.20 of the Board™s Rules and Regulations.On January 15, 1999, the General Counsel filed a Mo-tion for Summary Judgment with the Board.  On January19, 1999, the Board issued an order transferring the pro-ceeding to the Board and a Notice to Show Cause whythe motion should not be granted.  The Respondent filed
no response.  The allegations in the motion are therefore
undisputed.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentSections 102.20 and 102.21 of the Board™s Rules andRegulations provide that the allegations in the complaintshall be deemed admitted if an answer is not filed within14 days from service of the complaint, unless good cause
is shown.  In addition, the complaint affirmatively notes
that unless an answer is filed within 14 days of service,
all the allegations in the complaint will be considered
admitted.The undisputed allegations in the Motion for SummaryJudgment disclose that the Region, in a telephone con-versation on November 5, 1998, advised the Respon-dent™s counsel that the Respondent™s answer was pastdue and that unless an answer was received by Novem-ber 12, 1998, a Motion for Summary Judgment would befiled.  The Region repeated this message in a letter to theRespondent™s counsel dated November 5, 1998.The Motion for Summary Judgment also states withoutcontradiction that on July 14, 1998, the Respondentsigned a settlement agreement in Case 14ŒCAŒ24958,
which was approved by Administrative Law Judge Earl
E. Shamwell Jr.  Further, the Motion states that because
the General Counsel believed that the conduct alleged inthe complaint in the present case, Case 14ŒCAŒ25217,violated the settlement agreement in Case 14ŒCAŒ
24958, the General Counsel filed a motion with Judge
Shamwell on October 14, 1998, which requested thejudge to reopen the record in Case 14ŒCAŒ24958, setaside the settlement agreement in that case, andconsolidate that case with the present case.  The judge
has not yet ruled on that motion.On November 12, 1998, the Respondent filed a docu-ment captioned ﬁAnswer,ﬂ which in its opening para-graph states ﬁCOMES NOW, Rainbow Reproductions,Inc., by counsel, and makes answer to Motion to set
aside as follows. . . .ﬂThe General Counsel™s Motion for Summary Judgmentasserts that on December 18, 1998, the Region againcontacted the Respondent™s counsel and advised him that
the Region viewed the document that the Respondentfiled on November 12 as a response to the General Coun-sel™s October 14 motion, and not as an answer to thecomplaint in the present case.  Accordingly, the Region
informed the Respondent™s counsel, by letter and tele-phone conversation, that if an answer was not receivedby December 24, a motion for summary judgment would
be filed.1We find that the document filed by the Respondent onNovember 12, 1998, does not constitute a proper answerto the complaint allegations under Sec. 102.20 of the
Board™s Rules and Regulations because it fails to addressthe substance of the complaint allegations and thereforeis legally insufficient under the Board™s rules.2  See Tri-ple H Fire Protection, 326 NLRB No. 46 (Aug. 27,1998); Breeden Painting Co., 314 NLRB 870 (1994).This document does not address any of the factual orlegal allegations set forth in the instant complaint, but
instead responds solely to the General Counsel™s motion
to rescind the settlement agreement in Case 14ŒCAŒ
24958.  As noted above, the document itself states that it
is an ﬁanswer to Motion to set aside.ﬂAccordingly, in the absence of good cause beingshown for the failure to file a timely and proper answer,we grant the General Counsel™s Motion for SummaryJudgment.On the entire record, the Board makes the followingFINDINGS OF FACTI.  JURISDICTIONAt all material times, the Respondent, a Missouri cor-poration with an office and place of business in St. Louis,                                                       1In addition, on December 30, 1998, the Region called the Respon-dent™s counsel, and left a message with the receptionist that if an an-swer was not received by the end of that day, a summary judgmentmotion would be filed.2As noted above, the Respondent did not file a response to the No-tice to Show Cause, and there has been no contention by the Respon-dent that the November 12 document constitutes an answer to the com-plaint. DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2Missouri, has been engaged in providing nonretail offsetprinting services.  Based on a projection of its operations
since about January 5, 1998, at which time the Respon-dent commenced its operations, the Respondent, in con-ducting its business operations described above, will selland ship from its St. Louis, Missouri facility goods val-ued in excess of $50,000 directly to points outside theState of Missouri, and will annually purchase and receive
at its St. Louis facility goods valued in excess of $50,000
directly from points outside the State of Missouri.On about January 5, 1998, the Respondent purchasedthe business of Central Apex Engraving, and since thenhas continued to operate the business of Central Apex
Engraving in basically unchanged form and has em-ployed as a majority of its employees individuals whowere previously employees of Central Apex Engraving.
Based on the operations described above, we find that theRespondent has continued the employing entity and is asuccessor to Central Apex Engraving.  We find that the
Respondent is an employer engaged in commerce within
the meaning of Section 2(2), (6), and (7) of the Act and
that the Union is a labor organization within the meaning
of Section 2(5) of the Act.II.  ALLEGED UNFAIR LABOR PRACTICESOn July 14, 1998, shortly after the conclusion of thehearing in Cases 14ŒCAŒ24958 and 14ŒCAŒ25112, theRespondent™s president and agent, Gary Stallings, in a
meeting with employees at the Respondent™s facility: (1)informed employees that the Respondent was discharg-ing employees because of charges filed with the NationalLabor Relations Board, and (2) threatened employees
with elimination of the second shift because of charges
filed with the Board.Also, on July 14, 1998, in a second meeting of em-ployees at the Respondent™s facility, Stallings: (1) in-formed an employee that the employee could not attend acompany meeting because of that employee™s union ac-tivities; (2) informed employees that it would not bargainin good faith with the Union; and (3) threatened employ-ees with plant closure because charges had been filedwith the Board.On about August 4, 1998, Respondent PresidentStallings, in a telephone conversation, interrogated anemployee about employees™ union activities, and, on that
same date at the Respondent™s facility, interrogated em-ployees about their union activities.The following employees of the Respondent constitutea unit appropriate for the purposes of collective bargain-ing within the meaning of Section 9(b) of the Act:All drivers and shipping/receiving employees em-ployed by Respondent at its St. Louis, Missouri facility,EXCLUDING office clerical and professional employ-ees, guards, supervisors as defined in the Act, and allother employees.From about 1970 until about January 5, 1998, the Un-ion had been the exclusive collective-bargaining repre-sentative of the unit employees employed by CentralApex Engraving, and during that period of time, the Un-ion had been recognized as such representative by Cen-tral Apex Engraving.  This recognition was embodied insuccessive collective-bargaining agreements, the most
recent of which was effective from January 1, 1996
through December 31, 1998.From about 1970 until about January 5, 1998, based onSection 9(a) of the Act, the Union had been the exclusivecollective-bargaining representative of the unit employ-ees employed by Central Apex Engraving.  Since aboutJanuary 5, 1998, based on the Respondent™s status as the
successor employer to Central Apex Engraving, the Un-ion has been the designated exclusive collective-bargaining representative of the unit employees.  At allmaterial times since about January 5, 1998, based onSection 9(a) of the Act, the Union has been the exclusive
collective-bargaining representative of the Respondent™s
employees in the unit set forth above.On about July 14, 1998, the Respondent changed thevacation benefits for unit employees which were in effectprior to January 5, 1998.  Between about January 5, 1998
and September 18, 1998, the Respondent failed and re-fused to continue in effect health and welfare and pen-sion benefits for unit employees which were in effectprior to January 5, 1998.  Between about July 14, 1998and September 18, 1998, the Respondent failed and re-fused to continue in effect wage rates for a unit employeewhich were in effect prior to January 5, 1998.  Since
about July 14, 1998, the Respondent changed the work
assignments for a unit employee which were in effect
prior to January 5, 1998.The subjects set forth in the above paragraph relate towages, hours, and other terms and conditions of em-ployment of the unit employees and are mandatory sub-jects for the purpose of collective bargaining.The Respondent engaged in the conduct describedabove without prior notice to the Union and without af-fording it an opportunity to bargain with the Respondentconcerning this conduct and its effects.On about July 16, 1998, the Respondent bypassed theUnion and dealt directly with unit employees by negoti-ating with them about their working hours.CONCLUSIONS OF LAWBy the acts and conduct described above, the Respon-dent has been interfering with, restraining and coercingemployees in the exercise of the rights guaranteed in
Section 7 of the Act, and has thereby engaged in unfair
labor practices affecting commerce within the meaningof Section 8(a)(1) and Section 2(6) and (7) of the Act.Further, by the conduct described above, the Respondent
has been failing and refusing to bargain collectively and
in good faith with the exclusive collective-bargaining CENTRAL APEX REPRODUCTIONS3representative of its employees in violation of Section8(a)(1) and (5) of the Act.REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, we shall order it to cease anddesist and to take certain affirmative action designed toeffectuate the policies of the Act.  Specifically, having
found that the Respondent has violated Section 8(a)(5)
and (1) of the Act, we shall order the Respondent to re-store the unit employees™ vacation, health, welfare, andpension benefits which were in effect prior to January 5,
1998, and to restore the wage rates and work assignments
which were in effect prior to January 5, 1998.In addition, we shall order the Respondent to reim-burse employees for any expenses ensuing from the Re-spondent™s unlawful failure to maintain the pre-January5, 1998 vacation, health, welfare, and pension benefits,as set forth in Kraft Plumbing & Heating, 252 NLRB891 fn. 2 (1980), enfd. 661 F.2d 940 (9th Cir. 1981),with interest as prescribed in New Horizons for the Re-tarded, 283 NLRB 1173 (1987).  Further, we shall orderthe Respondent to make unit employees whole for anylosses suffered as a result of the Respondent™s unilateral
change in wage rates and work assignments, in accor-dance with Ogle Protection Services, 183 NLRB 682(1970), with interest as prescribed in New Horizons forthe Retarded, supra.ORDERThe National Labor Relations Board orders that theRespondent, Rainbow Reproductions, Inc. d/b/a CentralApex Reproductions, St. Louis, Missouri, its officers,
agents, successors, and assigns, shall1. Cease and desist from(a) Informing employees that it was discharging em-ployees because of charges filed with the National LaborRelations Board.(b) Threatening employees with plant closure and withelimination of the second shift because charges had beenfiled with the Board.(c) Informing employees that they may not attendcompany meetings because of their union activities.(d) Informing employees that it would not bargain ingood faith with Teamsters Local Union No. 610, affili-ated with International Brotherhood of Teamsters, AFLŒCIO.(e) Interrogating employees about their own and theirfellow employees™ union activities.(f) Unilaterally changing the vacation benefits for unitemployees which were in effect prior to January 5, 1998,without prior notice to the Union and without affording it
an opportunity to bargain regarding these benefits.(g) Failing and refusing to continue in effect the wagerates and the health and welfare and pension benefits forunit employees which were in effect prior to January 5,
1998, without prior notice to the Union and without af-fording it an opportunity to bargain regarding these bene-fits.(h) Unilaterally changing the work assignments forunit employees which were in effect prior to January 5,1998, without prior notice to the Union and without af-fording it an opportunity to bargain regarding these as-signments.(i) Bypassing the Union and dealing directly with unitemployees by negotiating with them about their workinghours.(j) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, restore the wage rates, work assign-ments, and vacation, health, welfare, and pension bene-fits for unit employees which were in effect prior toJanuary 5, 1998.(b) Make whole the unit employees for any losses at-tributable to its unlawful unilateral conduct, as set forthin the remedy section of this Decision.(c) Preserve and, within 14 days of a request, makeavailable to the Board or its agents for examination andcopying, all payroll records, social security payment rec-ords, timecards, personnel records and reports, and allother records necessary to analyze the amount of back-pay due under the terms of this Order.(d) Within 14 days after service by the Region, post atits facility in St. Louis, Missouri, copies of the attachednotice marked ﬁAppendixﬂ.3  Copies of the notice, onforms provided by the Regional Director for Region 14,after being signed by the Respondent™s authorized repre-sentative, shall be posted by the Respondent and main-tained for 60 consecutive days in conspicuous placesincluding all places where notices to employees are cus-tomarily posted.  Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered,
defaced or covered by any other material.  In the event
that, during the pendency of these proceedings, the Re-spondent has gone out of business or closed the facilityinvolved in these proceedings, the Respondent shall du-plicate and mail, at its own expense, a copy of the noticeto all current employees and former employees employed
by the Respondent at any time since January 5, 1998.(e) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken tocomply.                                                       3If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.ﬂ DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD4   Dated, Washington, D.C.  February 26, 1999Wilma B. Liebman,                        MemberPeter J. Hurtgen,                             MemberJ. Robert Brame III,                     Member(SEAL)          NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us topost and abide by this notice.WE WILL NOT inform you that we are discharging em-ployees because of charges filed with the National LaborRelations Board.WE WILL NOT threaten you with plant closure and withelimination of the second shift because charges had beenfiled with the Board.WE WILL NOT inform you that you may not attend com-pany meetings because of your union activities.WE WILL NOT inform you that we would not bargain ingood faith with Teamsters Local Union No. 610, affili-ated with International Brotherhood of Teamsters, AFLŒCIO.WE WILL NOT interrogate you about your own and yourfellow employees™ union activities.WE WILL NOT unilaterally change your vacation bene-fits which were in effect prior to January 5, 1998, with-out prior notice to the Union and without affording it anopportunity to bargain regarding these benefits.WE WILL NOT fail and refuse to continue in effect yourwage rates and the health and welfare and pension bene-fits which were in effect prior to January 5, 1998, with-out prior notice to the Union and without affording it anopportunity to bargain regarding these benefits.WE WILL NOT unilaterally change your work assign-ments which were in effect prior to January 5, 1998,without prior notice to the Union and without affording itan opportunity to bargain regarding these assignments.WE WILL NOT bypass the Union and deal directly withyou by negotiating with you about your working hours.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL , on request, restore the wage rates, work as-signments, and vacation, health, welfare, and pensionbenefits which were in effect prior to January 5, 1998.WE WILL make you whole for any losses attributable toour unlawful unilateral conduct, with interest.RAINBOW REPRODUCTIONS, INC. D/B/ACENTRAL APEX REPRODUCTIONS